PER CURIAM:
This is an appeal from an order refusing to remove a compulsory non-suit. Appellant’s evidence—or, more cor*267rectly, the lack of evidence—was reviewed in an able opinion by the trial court. Our own review of the record causes us to agree that where, as here, the driver of a vehicle enters an intersection against a stop sign and collides with a vehicle which was unseen prior to impact, some additional evidence is required before a jury will be permitted to infer negligence on the part of the other driver. Because that additional evidence was lacking in the instant case, a non-suit was properly entered.
Order affirmed.